From the record in this case we glean the following statement as the facts upon which the proceeding was based: The plaintiff in error, G.A. Jones, held a mortgage on a certain tract of land of one acre, with gin machinery situated thereon, in Eastland County, then owned by his son, J.S. Jones. The mortgage is not assailed in any way by the proceedings, and we presume that it was regularly recorded and held its lien as against the defendant Bull.
J.S. Jones was indebted to T.D. Bull, who sued out a writ of attachment in the County Court of Eastland County against said J.S. Jones and had the attachment levied upon the gin machinery, but not upon the land. Subsequent to the levy of the writ of attachment Bull made application to the county judge for an order to sell the said gin machinery; we presume, because it was regarded as perishable property, but this is not made plainly to appear upon the record of this case. *Page 190 
The property was sold under order of the county judge and purchased by T.D. Bull, but remained attached to the land as it was before the levy, until at a subsequent date, which is not made to appear clearly, the plaintiff G.A. Jones, in a suit in the District Court against J.S. Jones, foreclosed his mortgage upon the said land upon which the machinery was then situated. When the order of sale was issued out of the District Court, the defendant in error Bull filed an affidavit as the claimant of the said property, describing it as "one Simmons' cotton press; one eighty-saw Brown cotton gin feeder and condenser complete; one twenty horse-power engine, stationary, manufactured by Sinker, Davis  Co., Indianapolis, Ind.;" stating that the said property had been lately levied upon as the property of J.S. Jones by the sheriff of the county under order of sale issued upon the judgment foreclosing a lien of the mortgage upon the said land.
T.D. Bull, as principal and claimant of the said property, with J.P. Shannon and L.C. Downtain as his sureties, executed a statutory claimant's bond payable to G.A. Jones in the sum of $1800, and conditioned as the law requires for such a bond. The sheriff delivered the machinery described in the claimant's affidavit to T.D. Bull, who removed the same from the premises.
The case was tried in the District Court, in which the claimant T.D. Bull recovered judgment against G.A. Jones, which judgment was by the Supreme Court reversed and the cause remanded. A subsequent trial was had in the District Court, when G.A. Jones recovered judgment against T.D. Bull and his sureties, which judgment was reversed by the Court of Civil Appeals of the Second Supreme Judicial District, and the cause remanded for another trial; after which G.A. Jones filed what is termed his "first amended petition and tender of issues," which was filed in lieu of all previous pleadings.
The pleading last mentioned above was filed on the 14th day of May, 1895, and, in substance, alleged that, at the time the defendant Bull filed his affidavit of claim to the property and gave the bond, the plaintiff was in the possession of the property in controversy; and further alleged that, at the time the issues then presented were filed, the plaintiff was the lawful owner of the property described in the affidavit of the defendant. It is alleged that at the time of the levy of the writ of attachment under which the defendant Bull claimed the property it was attached to and a part of a tract of land consisting of one acre, of which the plaintiff then had possession as mortgagee, holding the same under a valid mortgage to secure a debt of $1000 due from J.S. Jones to him; that in levying the writ of attachment the sheriff did not detach the property levied upon from the land, but left it as it was — in the possession of the plaintiff; and that, after the said levy was made, the defendant Bull, in a suit in his favor against J.S. Jones in the County Court of Eastland County, in which suit the writ of attachment was sued out, procured from the judge of that court an order for the sale of *Page 191 
the said property, under which order the property was sold and bought in by the defendant Bull, but was not removed or disconnected from the land, but that it still remained as a part of the said land, attached thereto and in the possession of the plaintiff; that, after the sale of the said property and purchase by Bull, the plaintiff foreclosed his mortgage upon the land and the machinery then being upon it in a suit in the District Court against J.S. Jones, a decree being rendered in the said cause foreclosing the lien of the mortgage in favor of the plaintiff and ordering a sale of the said premises; that an order of sale was issued out of the District Court in favor of plaintiff against J.S. Jones to the sheriff of Eastland County, directing him to sell the said land upon which the said machinery was then situated, whereupon the defendant Bull made and filed the affidavit of claim of the said machinery and executed and delivered his bond in accordance with the statute for the trial of the right of property, whereupon the sheriff of Eastland County delivered the machinery to Bull, who removed it from the land and converted it to his own use.
As a part of the foregoing pleading and denominated "the second count," the plaintiff set up that in case he was not entitled to recover upon the grounds alleged in the preceding part of the pleading, he then made the following allegations as entitling him to recover from the defendant Bull and his sureties Shannon and Downtain: In substance he alleged that on the 28th day of June, 1889, he was in the lawful possession of the tract of land, describing it, upon which the machinery in controversy was situated and to which it was attached as a part thereof, and that he was at that time the owner of the said land and the machinery; that the said Bull, Shannon and Downtain combined and confederated together to deprive him of the possession of the said machinery, and, under the semblance of a legal proceeding, made the affidavit and claim bond before described, and by means of such unlawful proceeding procured from the sheriff of Eastland County possession of the said machinery, separated it from the land, carried it away and converted it to the use of said defendant Bull. This plea set up the bond given and sought to recover upon it as a common law bond. The allegations of the plea were such as to embrace both an action for the tort in removing and converting the property, as well as upon the bond given by the defendants.
To this pleading defendant Bull made no answer and seems not to have appeared upon the trial, but the defendants Shannon and Downtain filed a general demurrer and special exceptions to the said pleading. Among other things, they excepted specially upon the ground that the cause of action as set out in the pleading was barred by the statute of limitations of two and four years.
The District Court sustained the exceptions setting up the statute of limitations and, the plaintiff refusing to amend, the court dismissed the proceeding as to Shannon and Downtain and entered judgment against *Page 192 
Bull. The plaintiff duly excepted to the action of the court in sustaining the exceptions and dismissing his case as to the defendants Shannon and Downtain and appealed to the Court of Civil Appeals, which affirmed the judgment of the District Court.
The second count of the plaintiff's amended tender of issues and original petition, as he styles it, filed May 14, 1895, set up a new cause of action, which was barred by the statute of limitations, and the exception based upon that ground was properly sustained as to so much of the pleading as is embraced in the second count.
The first part or count of the pleading consists in the tender of issues by the plaintiff as is required by the statute, and to this portion of the pleading the statute of limitations did not apply. It was error in the trial court to dismiss the whole case of the plaintiff as against the sureties of the defendant Bull upon sustaining their exception, unless it be true that the issues tendered by the plaintiff show no right in him to recover as against the sureties upon the claim bond.
Our statute provides a summary method for getting possession of personal property seized by an officer under a writ of "execution, sequestration, attachment or other like writ," when claimed by any person not a party to the writ. Rev. Stats., article 5286.
If the property levied upon was, at the time, so attached to the land as to be in law a part of it, the statutory remedy for the trial of the right to property did not apply, and defendant Bull had not the right to file his affidavit of claim and bond with the officer making the levy and thereby to secure the possession of the property. But, having resorted to that remedy, and by that means having obtained possession of the property as personalty and severed the same from the soil, the question is now presented to us: Can the plaintiff hold him and his sureties liable for the property or its value in the same proceeding and enforce the statutory bond given by them in order to secure the possession of the property?
When a portion of the realty is wrongfully severed from the soil, so as to give to it after being so severed the character of personalty, the rightful owner of the land, if in the actual possession thereof or having constructive possession with the right of actual possession, may recover that part which has been so severed in any appropriate proceeding, and will not be driven to a suit for damages to the land itself. Laflin v. Griffiths, 35 Barb., 58; Kimball v. Lohmas, 31 Cal. 154; Huebschmann v. McHenry, 29 Wis. 655; Johnson v. Elwood, 53 N. Y., 431; Cresson v. Stout, 17 Johns., 116; Harlan v. Harlan, 15 Pa. St., 567; Ogden v. Stock, 34 Ill. 522.
The case of Laflin v. Griffith, cited above, involved very much the same state of facts as in this case. In that case the mortgagee of a tract of land was in the actual possession of it, and upon it was machinery which the mortgagee claimed to be a part of the realty. Another creditor obtained a judgment against the mortgagor and caused his execution *Page 193 
to be levied upon the machinery, claiming it to be personalty and not subject to the mortgage, but liable to the satisfaction of his execution. The sheriff took possession of the machinery and removed it from the land, whereupon the mortgagee proceeded to foreclose his mortgage upon the land and purchased it at the sale under the decree of foreclosure. He then sued the sheriff for possession of the machinery, and the objection was made in that case, as in this, that, if the machinery was a part of the land and subject to the mortgage, the plaintiff could not maintain that action for the recovery of the specific article, but must resort to a suit for damages to the land itself. The court, however, held that the mortgagee could recover in that case, and in the course of the opinion said: "Nor can there be any doubt, if the property before attached were fixtures, that the person having the title to the realty could sue for the specific recovery of the things themselves, or in trespass for the damages to the freehold. A tort feasor has no right to complain of the form of the remedy; nor is the owner of machinery, of which the chief value may be its immediate employment on the premises, to be debarred of legal process for its immediate recaption for the purposes of such employment.
"It seems to me, however, that the mortgagee was in possession of the premises at the time of the removal of the machinery, so that the taking was from his actual possession; a possession which his subsequent foreclosure and sale ripened into an absolute instead of a conditional one, as it was when he took the possession."
The object of filing the claim bond and affidavit was to submit to judicial investigation the question as to whether the property was a part of the realty and subject to sale under the decree of the court foreclosing the mortgage, or personalty and the property of the defendant Bull, who had previously purchased it at an execution sale. The claimant by filing his affidavit and bond affirmed that it was personal property, and, as such, took it into his possession, removed it from the premises and converted it to his own use, as is alleged in the tender of issues. He has contended that it was personal property during the entire proceeding until that issue was decided against him by the Supreme Court of this State, after which the sureties on his bond have attempted to set up, in the same proceeding, that the property which Bull received as personal property by virtue of the bond signed by them was in fact a part of the realty and had been so decided by the Supreme Court, for which reason they were not liable upon the bond executed by Bull as principal and by them as his sureties. The Supreme Court decided that at the time the execution in favor of Bull against J.S. Jones was levied upon the machinery, it was a part of the real estate, and that the levy and sale were void and Bull acquired no title. The court did not decide nor intimate that, after the machinery was severed from the soil by Bull by virtue of the proceeding instituted by him, it still retained its character as realty so as to preclude the real owner from recovering it. As its character at *Page 194 
the time of levy and sale under which Bull claimed determined the question of title, so its character at the time that the plaintiff was required to appear in court to contest the right of the claimant thereto determines the procedure by which that right should be determined and the remedy administered.
We have no doubt that the court had the power in this proceeding to determine the rights of the parties as to the property, and if the plaintiff was found entitled to the property to enter judgment upon the claim bond according to the statute. If we had any doubt as to this being a correct construction of the statute itself, we would still hold that by resorting to this remedy and procuring the possession of the property by means thereof, Bull and his sureties upon his bond would be estopped to deny that the property claimed by them was of the character, at the time that it was so claimed, which would give jurisdiction to the court to fully administer the remedies which the law and the evidence showed the parties to be entitled to. Ryan v. Maxey, 43 Tex. 192.
In the case last cited, married women joined with their husbands and others in petitioning the Probate Court to order the sale of certain property of a minor then deceased, when no administration had been granted upon the estate, and for partition of the estate among the heirs. The court proceeded to make the sale necessary to wind up the estate and to partition the remainder, the married women receiving their portion of the property. Subsequently, in a suit to recover land sold by such order, the married women assailed the validity of the order because the Probate Court had no jurisdiction of the subject matter at the time, but the Supreme Court held that they were estopped to deny that jurisdiction which they had invoked and from which they had derived a benefit. The court said: "Two of the heirs were at the time married women. One of these united with her husband in making the application to the court, and the other, with her husband, voluntarily became a party to the proceeding and agreed to the order. To hold that they were not estopped would be to allow them to perpetrate a fraud." To allow Bull and his sureties to inaugurate this statutory proceeding and thereby procure possession of the machinery, convert it to the use of Bull, and then to deny the jurisdiction of the court to administer the law as between the parties in that case, would be to allow them to perpetrate a fraud upon the plaintiff, especially as it now appears that Bull has become insolvent and the claim for damages for the land itself is barred by the statute of limitations.
The pleadings of the plaintiff upon which the demurrer was presented at the last trial contained very different allegations from those upon which the Court of Civil Appeals based its judgment on the former appeal. At that time the allegations did not show that the machinery had ever been, in fact, severed from the soil, but rather indicated that it was still, at the time the issues were tendered, in the possession of the plaintiff as a part of the land. Under such allegations the former decision *Page 195 
of the Court of Civil Appeals was correct, but under the present allegation, the ruling of the District Court upon the demurrer in so far as it dismissed the tender of issues by the plaintiff was erroneous, and the Court of Civil Appeals committed error in affirming the judgment of the District Court.
It is therefore ordered that the judgments of the District Court and the Court of Civil Appeals be reversed and that this cause be remanded to the District Court.
Reversed and remanded.